DETAILED ACTION
The instant application having Application No. 17/378325 has a total of 12 claims pending in the application.  There are 3 independent claims and 9 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 9/27/2021, 9/28/2021, 1/27/2022 and 4/12/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is drawn to “A non-transitory computer-readable medium.”  Claims 10 and 11, which depend from claim 9 recite “The non-transitory memory storage medium of claim 9.”  Claim 12 recites “The apparatus according to claim 9.”  There is insufficient antecedent basis for these limitations in the claims.  In order to provide proper antecedent basis, the Examiner recommends amending claims 10-12 to recite “The non-transitory computer-readable medium of claim 9, …”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 11,071,146 in view of Yang et al. (US 2015/0208283) and Ly et al. (US 2018/0116000). 

Present application:

1. A communication method carried out by a terminal device, the method comprising:

receiving a first message sent by a network device, the first message indicates at least one target manner of the air interface technology, and the at least one target manner of the air interface technology is determined by the network device from at least one optional manner of the air interface technology; and



communicating, in accordance with the receiving, with the network device by using the at least one target manner of the air interface technology.

… wherein the network device is a target network device to which the terminal device expects to be handed over
US 11,071,146:

1. A communication method carried out by a terminal device, the method comprising:

receiving a system information broadcast by a network device, wherein the system information carries an information indicating a first target manner of an uplink waveform of an air interface technology for a message 3, and wherein the first target manner of an uplink waveform is determined by the network device from at least one optional manner of the air interface technology;

sending, after receiving the system information, the message 3 by using the first target manner of the uplink waveform to the network device

Claim 1 does not recite that the network device is a target network device to which the terminal device expects to be handed over.  However, Yang and Ly together teach receiving a Handover Command/first message indicating at least one target manner of the air interface technology from a target network device to which the terminal expects to be handed over (See [0065] in Ly which teaches that a resource assignment which indicates an OFDM waveform assignment (target manner of the air interface technology) is included in a Handover Command (first message) to the UE, and [0006] in Yang which teaches that the UE receives a Handover Command (first message) sent by a target eNB (network device), wherein the Handover Command was forwarded from the target eNB to the UE via a source eNB).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the first message is received from a network device which is a target network device to which the terminal device expects to be handed over.  Motivation for doing so would be to provide the UE with an uplink resource assignment to use in conjunction with a handover procedure from a source network device to a target network device which enables the UE to transmit using an appropriate waveform during a random access procedure (See Ly, [0006] and [0065]).


Claims 5 and 9 are rejected based on Claims 4 and 7 of US 11,071,146 in view of Yang and Ly based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0208283) in view of Ly et al. (US 2018/0116000).

Regarding Claim 1, Yang teaches a communication method carried out by a terminal device, the method comprising:
receiving a first message sent by a network device, wherein the network device is a target network device to which the terminal device expects to be handed over (“the target eNB performs underlying configuration to prepare for the handover and returns to the source eNB a Handover Request Acknowledge message including a Radio Resource Control (RRC) container which contains a Handover Command to trigger the UE to be handed over, the bearer accepted by the target eNB to forward uplink/downlink data, and a transport layer address and a Tunnel Endpoint Identifier (TEID) of a forward tunnel; after the source eNB forwards the Handover Command to the UE” – See [0006]; The UE receives a Handover Command (first message) sent by a target eNB (network device), wherein the Handover Command was forwarded from the target eNB to the UE via a source eNB).
Yang does not explicitly teach that the first message indicates at least one target manner of the air interface technology, and the at least one target manner of the air interface technology is determined by the network device from at least one optional manner of the air interface technology; and communicating, in accordance with the receiving, with the network device by using the at least one target manner of the air interface technology.
However, Ly teaches that the first message indicates at least one target manner of the air interface technology, and the at least one target manner of the air interface technology is determined by the network device from at least one optional manner of the air interface technology (“predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, as indicated in a standard or specification) … when the UE 515 is in a Connected Mode (e.g., the RRC_ACTIVE state 405 described with reference to FIG. 4) and performs a RACH procedure in conjunction with a handover from a source network access device (i.e., a serving network access device) to a target network access device, the uplink resource assignment for the first message may be identified by the source network access device in conjunction with the handover (e.g., in a handover (HO) command received by the UE 515)” – See [0065]; The resource assignment which indicates an OFDM waveform assignment (target manner of the air interface technology) is included in a Handover Command (first message) to the UE, wherein the waveform/target manner is determined by the network device from a plurality of optional waveforms/manners (e.g., CP-OFDM or DFT-S-OFDM)); and
communicating, in accordance with the receiving, with the network device by using the at least one target manner of the air interface technology (“the UE 515 may transmit the message at 530 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, as indicated in a standard or specification)” – See [0065]; See also Fig. 5; The UE transmits a RACH preamble to the base station using the assigned uplink waveform (e.g., CP-OFDM or DFT-S-OFDM) that was indicated in the Handover Command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang such that the first message indicates at least one target manner of the air interface technology, and the at least one target manner of the air interface technology is determined by the network device from at least one optional manner of the air interface technology and to communicate, in accordance with the receiving, with the network device by using the at least one target manner of the air interface technology.  Motivation for doing so would be to provide the UE with an uplink resource assignment to use in conjunction with a handover procedure from a source network device to a target network device which enables the UE to transmit using an appropriate waveform during a random access procedure (See Ly, [0006] and [0065]).

Regarding Claim 2, Yang in view of Ly teaches the method of Claim 1.  Ly further teaches that the first message is a handover command (“predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, as indicated in a standard or specification) … when the UE 515 is in a Connected Mode (e.g., the RRC_ACTIVE state 405 described with reference to FIG. 4) and performs a RACH procedure in conjunction with a handover from a source network access device (i.e., a serving network access device) to a target network access device, the uplink resource assignment for the first message may be identified by the source network access device in conjunction with the handover (e.g., in a handover (HO) command received by the UE 515)” – See [0065]; The resource assignment which indicates an OFDM waveform assignment (target manner of the air interface technology) is included in a Handover Command (first message) to the UE).

Regarding Claim 4, Yang in view of Ly teaches the method of Claim 1.  Ly further teaches that the at least one target manner of the air interface technology comprises at least one of the group consisting of: a random access manner of a long term evolution LTE system or a simple random access manner, in accordance with the air interface technology being a random access manner; a cyclic prefix orthogonal frequency division multiplexing CP-OFDM manner or a discrete Fourier transform spread orthogonal frequency division multiplexing DFT-S-OFDM manner, in accordance with the air interface technology being an uplink waveform; a sparse code multiple access SCMA manner, a multi-user shared access MUSA manner, a low code rate spreading manner, a frequency domain spreading manner, a non-orthogonal coded multiple access NCMA manner, a non-orthogonal multiple access NOMA manner, a pattern division multiple access PDMA manner, a resource spread multiple access RSMA manner, an interleave-grid multiple access IGMA manner, a low density spreading with signature vector extension LDS-SVE manner, a low code rate and signature based shared access LSSA manner, a non-orthogonal coded access NOCA manner, an interleave division multiple access IDMA manner, a repetition division multiple access RDMA manner, or a group orthogonal coded access GOCA manner, in accordance with the air interface technology being an uplink multiple access manner; a quadrature phase shift keying QPSK scheme, a 16 quadrature amplitude modulation 16QAM scheme, a 64 quadrature amplitude modulation 64QAM scheme, a 256 quadrature amplitude modulation 256QAM scheme, a constellation mapping among subcarriers scheme, a non-uniform quadrature amplitude modulation QAM scheme, higher order modulation in conjunction with MIMO higher order modulation in conjunction with MIMO, a coded modulation scheme, a spatial modulation scheme, a scheme of mappings of bits to symbols rotated-quadrature amplitude modulation up to binary phase shift keying, a scheme of mappings of bits to symbols rotated-quadrature amplitude modulation up to quadrature phase shift keying, or constellation interpolation constellation interpolation, in accordance with the air interface technology being a modulation scheme; a frequency division duplex FDD manner, a time division duplex TDD manner, a dynamic time division duplex TDD manner, a flexible duplex manner, a space division full-duplex manner, or an in-band full-duplex manner, in accordance with the air interface technology being a duplexing manner; a polar code coding manner, a repetition coding manner, or a block coding manner, in accordance with the air interface technology being an enhanced mobile broadband eMBB service uplink control channel coding manner; a grant-free transmission manner or a 2-step random access manner, in accordance with the air interface technology being an inactive uplink data transmission manner; 15 kHz*2.sup.n, wherein n is an integer, in accordance with the air interface technology being a subcarrier spacing; one of the following cases in which slot duration is 7 orthogonal frequency division multiplex OFDM symbols or 14 orthogonal frequency division multiplex OFDM symbols, or mini-slot duration is m OFDM symbols, wherein m∈[1,6], in accordance with the air interface technology being a slot type; and {a downlink short transmission time interval (TTI) length: 2 OFDM symbols, an uplink short TTI length: 2 OFDM symbols}, {a downlink short TTI length: 2 OFDM symbols, an uplink short TTI length: 4 OFDM symbols}, {a downlink short TTI length: 2 OFDM symbols, an uplink short TTI length: 7 OFDM symbols}, {a downlink short TTI length: 7 OFDM symbols, an uplink short TTI length: 7 OFDM symbols}, {a downlink short TTI length: 2 OFDM symbols, an uplink short TTI length: 14 OFDM symbols}, or {a downlink short TTI length: 7 OFDM symbols, an uplink short TTI length: 14 OFDM symbols}, in accordance with the air interface technology being based on a transmission time interval (TTI) length (“predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, as indicated in a standard or specification) … when the UE 515 is in a Connected Mode (e.g., the RRC_ACTIVE state 405 described with reference to FIG. 4) and performs a RACH procedure in conjunction with a handover from a source network access device (i.e., a serving network access device) to a target network access device, the uplink resource assignment for the first message may be identified by the source network access device in conjunction with the handover (e.g., in a handover (HO) command received by the UE 515)” – See [0065]; When the air interface technology is an uplink waveform the target manner is either CP-OFDM or DFT-S-OFDM).

Claims 5 and 9 are rejected based on reasoning similar to Claim 1.
Claims 6 and 10 are rejected based on reasoning similar to Claim 2.
Claims 8 and 12 are rejected based on reasoning similar to Claim 4.

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0208283) in view of Ly et al. (US 2018/0116000) and further in view of Zhang et al. (US 2018/0139785).

Regarding Claim 3, Yang in view of Ly teaches the method of Claim 1.  Yang and Ly do not explicitly teach that the communicating with the network device by using the at least one target manner of the air interface technology, comprises: sending a second message to the network device, wherein the second message indicates that the terminal device is to communicate with the network device by using the at least one target manner of the air interface technology.
However, Zhang teaches sending a second message to the network device, wherein the second message indicates that the terminal device is to communicate with the network device by using the at least one target manner of the air interface technology (“In any of the embodiments, a UE may indicate a waveform preference for subsequent UL transmissions. For example, the UE may measure the path loss and indicate the preferred waveform for subsequent UL transmissions based on the path loss measurement. As detailed above, the preferred waveform could be indicated in the first message (e.g., msg1) of a 2-step RACH process. Further, the preferred waveform could be indicated in the third message (e.g., msg3) of a 4-step RACH process” – See [0060]; The UE sends a second message to the base station (network device) which indicates a waveform (target manner of the air interface technology) that the UE is using for subsequent UL transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include sending a second message to the network device, wherein the second message indicates that the terminal device is to communicate with the network device by using the at least one target manner of the air interface technology.  Motivation for doing so would be to enable the UE to indicate a preferred waveform to the network device (See Zhang, [0060]).

Claims 7 and 11 are rejected based on reasoning similar to Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478